IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                            Assigned on Briefs December 6, 2005

              TERRY LYNN ROBERTS v. STATE OF TENNESSEE

                   Direct Appeal from the Circuit Court for Carroll County
                         No. 01CR-1776    C. Creed McGinley, Judge



                    No. W2005-00917-CCA-R3-PC - Filed January 3, 2006


The petitioner, Terry Lynn Roberts, was convicted of rape of a child, aggravated sexual battery, and
rape and sentenced, respectively, to terms of twenty-five years, eleven years, and twelve years, with
the sentences to be served consecutively. The convictions and sentences were affirmed on direct
appeal, with the petitioner then filing a petition for post-conviction relief, relying on the holding in
Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004), and asserting that it should be applied
retroactively and, as a result, the court erred in enhancing his sentences. The post-conviction court
dismissed the petition, and we concur in that dismissal.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. GLENN , J., delivered the opinion of the court, in which THOMAS T. WOODALL and ROBERT
W. WEDEMEYER , JJ., joined.

Steven L. West, McKenzie, Tennessee, for the appellant, Terry Lynn Roberts.

Paul G. Summers, Attorney General and Reporter; Leslie Price, Assistant Attorney General; G.
Robert Radford, District Attorney General; and Stephen D. Jackson, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                              OPINION

       Judgments of conviction were entered against the petitioner on March 18, 2002, and this
court affirmed the convictions on October 8, 2003. See State v. Terry Lynn Roberts, No.
W2002-01527-CCA-R3-CD, 2003 WL 22309502, at *4 (Tenn. Crim. App. Oct. 8, 2003), perm. to
appeal denied (Tenn. Mar. 8, 2004). The Tennessee Supreme Court denied permission to appeal on
March 8, 2004. The petitioner filed his petition for post-conviction relief on August 23, 2004.
Following an evidentiary hearing, the post-conviction court entered its findings of fact and
conclusions of law on March 29, 2005, determining that the petition was without merit and, thus,
dismissing it. The petitioner timely appealed, asserting that under the United States and Tennessee
Constitutions, the decision of the United States Supreme Court in Blakely should be applied
retroactively, resulting in the petitioner’s receiving the minimum sentence for each of his
convictions. Before the post-conviction court the petitioner also had argued, apparently necessitating
the evidentiary hearing, that trial counsel had been ineffective. However, this issue is not raised on
appeal.

        Unfortunately for the petitioner, our supreme court recently issued its opinion in State v.
Gomez, 163 S.W.3d 632, 651 (Tenn. 2005), holding that Blakely did not announce a new rule of
constitutional law requiring retroactive application under the Post-Conviction Procedure Act and,
further, that Tennessee's sentencing scheme complies with the Sixth Amendment as interpreted by
the Supreme Court in Blakely and United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).
Accordingly, we conclude that the post-conviction court correctly dismissed the petition.

                                          CONCLUSION

       Based upon the foregoing authorities and reasoning, we affirm the judgment of the post-
conviction court.


                                                       ___________________________________
                                                       ALAN E. GLENN, JUDGE




                                                 -2-